Citation Nr: 1617160	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  15-01 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to April 1987, and January 1988 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.   

The Board notes initially that the RO first adjudicated the issue as entitlement to service connection for posttraumatic stress disorder (PTSD).  However, as the evidence indicates the Veteran has been diagnosed with different mental health conditions, the Board has recharacterized the issue as listed on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There are two medical opinions of record addressing the etiology of the Veteran's psychiatric disability.

In March 2016, psychologist P.M.N. opined that "in the event the . . . incidents actually occurred, it would be more likely than not that these two incidents caused [the Veteran's] depression and anxiety."  No rationale was provided for this opinion.

Additionally, the December 2014 VA examiner opined that she was unable to determine whether diagnosed unspecified anxiety disorder and alcohol use disorder in remission were directly linked to service without resorting to mere speculation.  However, no rationale was provided for that conclusion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (if a diagnosis or etiology opinion is not possible without resort to speculation, the examiner must provide a reason why speculation would be required by explaining the basis for such an opinion).  

Accordingly, as there is no adequate medical opinion of record, a remand for an addendum opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Furthermore, the March 2016 statement from the Veteran's representative raises for the first time the possibility that the Veteran's acquired psychiatric disorder may be related to his service-connected physical disabilities, including degenerative joint disease of the cervical spine, residuals of left ankle repair, right ankle instability, degenerative joint disease of the thoracic spine, hemorrhoids, left inguinal hernia, umbilical hernia and left ankle scar.  Thus, an opinion is also required as to whether any currently diagnosed psychiatric condition is caused or aggravated by his service-connected disabilities.  38 C.F.R. § 3.310.

Finally, the most recent VA treatment records of record are dated December 2015.  Any VA treatment records created since that time should be obtained and associated with the Veteran's file on remand.  See 38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate any VA treatment records generated since December 2015 that pertain to the Veteran. 

2.  Then return the claims file to the December 2014 VA examiner (or other qualified psychologist or psychiatrist, if unavailable) for preparation of an addendum opinion.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  After a full review of the file, including any treatment records received since the previous examination, the examiner is requested to provide an opinion as to:

a) Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorders, including unspecified anxiety disorder and major depression but not alcohol abuse disorder, had their onset in or are otherwise related to the Veteran's service;

b) Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorders, including unspecified anxiety disorder, major depression and alcohol abuse disorder, are proximately due to his service-connected disabilities; and

c) Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorders, including unspecified anxiety disorder, major depression and alcohol abuse disorder, are aggravated (worsened beyond the natural progression of the disease) by his service-connected disabilities.

A robust rationale must be provided for any opinion rendered.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Then readjudicate the issue on appeal, to include consideration of entitlement to service connection on a secondary basis.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

